Motion granted to the extent of amending the remittitur of this court entered herein on February 15, 1973 to recite the following: “Upon the appeal herein there were presented, and necessarily passed upon, questions under the Constitution of the United States, viz.: Appellant contended that his rights under the Sixth and Fourteenth Amendments of the United States Constitution were violated. The Appellate Division held that there was no violation of appellant’s rights.” Concur — McGivern, J. P., Markewich, Nunez and Steuer, JJ.